DETAILED ACTION
	The present Application is a domestic application filed 31 December 2020, and is a divisional of US Application No. 15/542,380 (now US Patent No. 10,905,706), filed 03 January 2018, which is a national stage entry of PCT/US2016/012621, filed 08 January 2016, which is a provisional of US 62/136,199, filed 20 March 2015 and US 62/101,319, filed 08 January 2015.
	The preliminary amendment filed 17 May 2021 is acknowledged. Claims 1, 4, 6-10, 13, 14, 18 and 20-26 are pending in the current Application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  When using an abbreviation, it is respectfully suggested that the acronym or abbreviation first be spelled out along with the acronym where it is first used in a claim before use of the acronym or abbreviation in subsequent claims. Present claim 4 recites the abbreviation “Treg frequency”. According to the Specification, “Tregs” refers to “regulatory T cell” (see abstract, and p.1 of the Specification, Field of Invention). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thangavel et al. (The American Journal of Pathology, August 2014, vol. 184, no. 8, p.2237-2249, cited in IDS submitted 23 March 2018 of parent US Application 15/542,380).
Thangavel et al. disclose administering a single dose of 5-aza-2’-deoxycytidine (Aza) with trichostatin A (TSA) in a mouse model of sepsis-induced acute lung injury prevented lung vascular hyperpermeability and inflammatory lung injury and promoted survival rate that compared with treatment with either Aza or TSA alone (p.2246, Discussion, first paragraph). Thangavel et al. disclose administering either 4.4 µmol/L/kg AZA + 3.3 µmol/L/kg TSA, or 4.4 µmol/L/kg Aza alone or 3.3 µmol/L/kg TSA alone (p.2240, Induction of ALI, and Pulmonary Microvascular Permeability; p.2245, Aza+TSA Treatment Reduces LPS-Induced Mortality). Thangavel et al. disclose Aza and TSA had no suppressive effect on cell viability, but rather enhanced cell proliferation (p.2247, first paragraph). Thangavel et al. disclose Aza+TSA treatment significantly reduced LPS-induced apoptosis of lung endothelial cells and enhanced cell survival (p.2247, first paragraph). Thangavel et al. disclose “endothelial cells play a central role in pulmonary vascular hyperpermeability and consequent edema formation after inflammatory lung injury” (p.2247, first paragraph). Thangavel et al. disclose lung endothelial cells exposed to LPS showed a significant decrease in trans-endothelial electrical resistance (TER), which was ameliorated by treatment with Aza+TSA (p.2247, second paragraph). 
According to the present Specification, “treatment” or “treating” includes administering a DNA methyltransferase inhibitor to a patient who has lung injury or a symptom of the injury, with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve or affect the injury and/or the symptoms of the injury (p. 53, second paragraph). Thus, the recitation “treating an acute inflammatory disease or disorder in a subject” and “treating a lung injury in a subject” in present claim 1 is broadly and reasonably interpreted to include a reduction in any symptoms of the injury. As noted above, Thangavel et al. disclose Aza treatment in mice having acute inflammatory lung injury attenuated lung vascular hyperpermeability, reduced lung inflammation and reduced lung injury in the mice. Thus, Thangavel et al. disclose treating the acute inflammatory disease and treating the lung injury (present claim 1).
By inducing inflammatory lung injury, Thangavel et al. identifies a subject having an acute inflammatory disease or disorder, or lung injury. 
The recitation “in an amount sufficient to increase Treg frequency” in present claim 4 is not expressly defined in the present Specification. Example 1 of the Specification discloses that 24 hours after mice were exposed to LPS to induce lung injury, they were treated with 1 mg/kg 5-aza-2’-deoxycytidine (p.66-67, Example 1). The Specification discloses that the 5’-aza-2’-deoxycytidine markedly enhanced Treg function (Example 2). Thus, the recitation “wherein the DNA methyltransferase inhibitor is administered in an amount sufficient to increase Treg frequency in the subject” in present claim 4 is broadly and reasonably interpreted to include administering 1 mg/kg Aza. 
Thangavel et al. disclose administering either 4.4 µmol/L/kg AZA + 3.3 µmol/L/kg TSA, or 4.4 µmol/L/kg Aza alone or 3.3 µmol/L/kg TSA alone (p.2240, Induction of ALI, and Pulmonary Microvascular Permeability). The molecular mass of Aza is 228.21 g/mol. An amount of 4.4 µmol/L/kg Aza is equivalent to about 0.001 g/L/kg, which is 1 mg/L/kg. Thus, Thangavel et al. necessarily disclose administering Aza in an amount sufficient to increase Treg frequency per present claim 4.
Thus, the disclosure of Thangavel et al. anticipates claims 1, 4 and 6-8 of the instant application. 
Claim(s) 1, 4, 6-9, 13, 18, 20-23, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singer et al. (Am. J. Respir. Cell Mol. Biol., October 2014, vol. 52, iss 5, pp.641-652, cited in IDS submitted 23 March 2018 of parent US Application 15/542,380).
Singer et al. disclose “sterile direct lung injury using gram-negative bacterial cell wall component LPS-is a well-characterized system to study lung inflammation and recapitulates many ARDS features, including neutrophilic aveolitis, modest mortality, and spontaneous resolution in survivors. Our sterile inflammatory model has relevance for many ARDS causes, including aspiration of gastric contents, ventilator-induced lung injury, near drowning, and collateral lung injury associated with treated bacterial infection. Moreover, our data using an influenza model broaden the applicability of epigenetic manipulation as a therapeutic strategy for ARDS” (p.647, penultimate para). 
Singer et al. disclose Treg DNA methyltransferase inhibition by 5-aza-2’-deoxycytidine (Aza) augmented Treg expression and accelerated resolution of direct lung injury (p.642, fourth paragraph). Singer et al. disclose inducing a state of acute inflammatory lung inflammation by injecting C57BL/6 WT and Foxp3DTR mice with diphtheria toxin (p.642, fifth and sixth paragraph). 
 Singer et al. teach administering 1 mg/kg Aza 24 hours after lung injury with LPS (p.642, sixth paragraph). Singer et al. found that Aza increased the expression of Treg in the lungs (p.643, second and third paragraph); and accelerated resolution of lung injury (p.643, fourth paragraph). Singer et al. also found that Aza increased the expression of Foxp3 in CD4+CD25- cells; as well as increased the expression of Foxp3 expression in Tregs (CD4+CD25+ cells), (p.644-645, bridging paragraph). Singer et al. further disclose Aza facilitated recovery of lung injury in WT mice with influenza-induced lung inflammation (abstract; figure 7). 
Singer et al. disclose an adoptive transfer method in which T cells were cultured with Aza and administered to mice 1 hour after having a lung injury event (p.642, last para; p.647, left col.). Singer et al. found lung injury resolved in mice that received Aza-treated T-cells. Singer et al. teach exogenous lung Treg cells increased in mice that received Aza-treated Treg cells compared with vehicle-treated Treg cells. Singer et al. suggests systemic administration of a DNMT inhibitor coupled with T cell transfer could result in improved therapeutic efficacy (p.647, right col). 
As explained in the above rejection, the recitation “treating an acute inflammatory disease or disorder in a subject” and recitation “treating a lung injury in a subject” in present claim 2 is broadly and reasonably interpreted to include a reduction in any symptoms of the injury. As noted above, Singer et al. disclose Aza treatment in mice having acute inflammatory lung injury accelerated resolution of lung injury. Thus, Singer et al. disclose treating the acute inflammatory disease and treating the lung injury (present claim 1).
By inducing inflammatory lung injury, Singer et al. identifies a subject having an acute inflammatory disease or disorder, or lung injury. 
The recitation “wherein the DNA methyltransferase inhibitor is administered in an amount sufficient to increase Treg frequency in the subject” in present claim 1 is broadly and reasonably interpreted to include administering 1 mg/kg Aza (as explained in the above rejection).
Singer et al. expressly administered 1 mg/kg Aza. Thus, Singer et al. necessarily disclose administering Aza in an amount sufficient to increase Treg frequency per present claim 4.
Thus, the disclosure of Singer et al. anticipates claims 1, 4, 6-9, 13, 18, 20-23 and 26 of the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thangavel et al. (cited above).
Thangavel et al. teach as discussed above.
Thangavel et al. do not expressly disclose administering 5’-Aza-2’-deoxycytidine to a human (present claim 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer 5’-Aza-2’-deoxycytidine (Aza) to a human to treat an inflammatory lung injury. 
The skilled artisan would have been motivated to administer Aza to a human to treat an inflammatory lung injury because Thangavel et al. demonstrated Aza was effective in attenuating lung vascular hyperpermeability in sepsis-induced mouse model for inflammatory lung injury. Thangavel et al. observed reduced lung inflammation and lung injury. Furthermore, the in vitro experiments performed by Thangavel et al. demonstrated that treatment with Aza significantly reduced LPS-induced apoptosis of lung endothelial cells and enhanced cell survival. 
Thangavel et al. also teach Aza is already approved by the FDA, has well documented safety and side effect profiles and is a known DNA methyltransferase inhibitor. 
Thus, the ordinary artisan would have had a reasonable expectation of success in treating humans with an acute inflammatory lung injury by administering Aza because it was demonstrated to have in vitro activity in protecting lung cells from inflammation, and it was demonstrated in vivo to be effective in protecting the lungs of mice in LPS-induced endotoxemia. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 1, 4, 6-10, 13, 14, 18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (cited above).
Singer et al. teach as discussed above.
Singer et al. do not expressly disclose administering 5’-Aza-2’-deoxycytidine to a human (present claims 10 and 24). Singer et al. do not expressly disclose using adoptive T-cell transfer to treat a subject having influenza (present claim 14). Singer et al. do not expressly disclose waiting at least 24 hours to treat a subject with treated cells (present claim 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer 5’-Aza-2’-deoxycytidine (Aza) to a human to treat an inflammatory lung injury; ARDS; use adoptive T-cell transfer to treat a subject having influenza; and wait at least 24 hours to treat a subject after a lung injury event. 
The skilled artisan would have been motivated to administer Aza to a human to treat an inflammatory lung injury and ARDS because the in vitro experiments performed by Singer et al. demonstrated that treatment with Aza significantly increased the expression of Tregs after LPS injury, wherein Tregs are intricately involved in resolving lung injury. Furthermore, Singer et al. demonstrated in vivo Aza accelerated the resolution of lung injury in mice. The LPS model was expressly selected by Singer et al. to study lung inflammation and because it recapitulates many ARDS features, including neutrophilic aveolitis, modest mortality, and spontaneous resolution in survivors. 
The ordinary artisan would have been motivated to use adoptive T-cell transfer to treat a subject having influenza because Singer et al. found lung injury resolved in mice that received Aza-treated T-cells 1 hour after injury, and suggests systemic administration of a DNMT inhibitor coupled with Treg cell transfer could result in improved therapeutic efficacy. Singer et al. teach using an influenza model broaden the applicability of epigenetic manipulation as a therapeutic strategy for ARDS. 
One having ordinary skill in the art would have been motivated to wait 24 hours after a lung injury event to treat a subject with treated cells because Singer et al. found that Aza administration 24 hours after lung injury increased the expression of Treg in the lungs.
The ordinary artisan would have had a reasonable expectation of success in treating humans with an acute inflammatory lung injury, ARDS or influenza by administering Aza because it was demonstrated to have in vitro activity in protecting lung cells from inflammation, and it was demonstrated to be effective in protecting the lungs of mice in LPS-induced lung injury. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,905,706. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are drawn towards a method of treating an acute inflammatory disorder, a lung injury or ARDS in a human subject comprising identifying a human subject having those disorders and administering a pharmaceutical composition consisting essentially of a DNA methyltransferase inhibitor in an amount of 50-300 mg/day to the subject.
	The claims of the ‘706 Patent anticipate the present claims.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759